DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 5/9/2022, amended claims 1, 11, and 19 are acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1, as amended, recites the limitation “where presence and duration of the observable parameters are based upon changes in discharge rate of the NUC”, which does not appear to have adequate support in the originally filed specification. Rather, Figure 15B and [0053] of the specification as originally filed appear to show/describe the discharge rate being based on the presence and duration of the observable parameter, which is opposite to what is recited in the new claim language.
Claims 2-20 are rejected based on their dependence from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “negligible intrinsic self-discharge rate” and “high self-discharge resistance” in claim 1 are relative terms which render the claim indefinite. The terms “negligible” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what values/ranges of values for the intrinsic self-discharge rate are included and/or excluded by the term “negligible”. Similarly, it is unclear what values/ranges of values for the self-discharge resistance are included and/or excluded by the term “high”.
Claims 2-20 are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 4-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irazoqui et al. (US Publication No. 2015/0287544 A1) (previously cited), further in view of Meng et al. (“Ultrasmall Integrated 3D Micro-Supercapacitors Solve Energy Storage for Miniature Devices”, Advanced Energy Materials 4.7 (2014): 1301269.)

Regarding claim 1 as best understood, Irazoqui et al. discloses a device for implantation in a subject, comprising: 
circuitry (414) for sensing an observable parameter of the subject (see [0039], [0043], and [0047]-[0048]); and 
a power source (100, 401) comprising a nanowired ultra-capacitor (NUC) (406), the power source configured to provide electrical power to the circuitry for sensing the observable parameter (see Figure 4 and [0046]-[0048] and [0078]).
It is noted Irazoqui et al. does not specifically teach the NUC having a negligible intrinsic self-discharge rate and a high self-discharge resistance, where presence and duration of the observable parameter are based upon changes in discharge rate of the NUC. However, Meng et al. teaches an NUC having a negligible intrinsic self-discharge rate and a high self-discharge resistance, where presence and duration of the observable parameter are based upon changes in discharge rate of the NUC (see Figures 2c-e and 3b-c and p. 3, col. 1-2 and p. 4, col. 1, ¶3-col. 2, ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Irazoqui et al. to include an NUC having a negligible intrinsic self-discharge rate and a high self-discharge resistance, where presence and duration of the observable parameter are based upon changes in discharge rate of the NUC, as disclosed in Meng et al., so as to provide a highly miniaturized, flexible power source that can conform to the shape of a body cavity (see Meng et al.: p. 6, col. 1, ¶ 2).
Regarding claim 2, Irazoqui et al. discloses the observable parameter is intraocular pressure (IOP) (see [0039] and [0043]).
Regarding claim 4, Irazoqui et al. discloses the power source has a volume of 10mm3 or less (see [0039] and [0081]).
Regarding claim 5, Irazoqui et al. discloses the volume of the power source is 5mm3 or less (see [0039] and [0081]).
Regarding claim 6, Irazoqui et al. discloses the volume of the power source is 2mm3 or less (see [0039] and [0081]).
Regarding claim 7, Irazoqui et al. discloses the power source comprises a plurality of NUCs coupled in parallel (see Figure 11D and [0083] and [0085]).
Regarding claim 8, Irazoqui et al. discloses the plurality of NUCs are stacked (see [0008]).
Regarding claim 9, Irazoqui et al. discloses the plurality of NUCs are adjacent to each other (see Figure 11D and [0083] and [0085]).
Regarding claim 10, Irazoqui et al. discloses the plurality of NUCs are disjointly distributed in a common plane or in different planes (see Figure 11D and [0083] and [0085]).
Regarding claim 11, Irazoqui et al. discloses the plurality of NUCs are disjointly distributed in different locations (see Figure 11D and [0083] and [0085]).
Regarding claim 12, Irazoqui et al. discloses the plurality of NUCs have a total capacitance that is approximately proportional to the number of NUCs (see [0081]).
Regarding claim 13, Irazoqui et al. discloses the NUC has a surface capacitance density in a range from about 25mF/cm2 to about 29mF/cm2 or greater (see [0041] and [0043]).
Regarding claim 14, Irazoqui et al. discloses the device is an ocular diagnostic device (see [0039] and [0043]).
Regarding claim 15, Irazoqui et al. discloses the circuitry senses intraocular pressure (IOP) (see [0039] and [0043]).
Regarding claim 16, Irazoqui et al. discloses the subject is a human being (see [0039]).
Regarding claim 17, Irazoqui et al. discloses the subject is an animal (see [0039]).
Regarding claim 18, Irazoqui et al. discloses the circuitry for sensing the observable parameter and the power source comprising the NUC are implanted in the subject, the power source electrically coupled to the circuitry for sensing the observable parameter (see Figure 4 and [0043] and [0046]-[0048]).  
Regarding claim 20, Irazoqui et al. discloses the power source comprises a plurality of NUCs disjointly distributed in a common location or in different locations in the subject (see Figure 11D and [0083] and [0085]).

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irazoqui et al. and Meng et al., further in view of Fink et al. (US Patent No. 7,131,945 B2) (previously cited).

Regarding claim 3, it is noted neither Irazoqui et al. nor Meng et al. specifically teach the circuitry comprises a pressure sensitive microswitch. However, Fink et al. teaches the circuitry comprises a pressure sensitive microswitch (31) (see Figure 4 and col. 6, line 49-col. 7, line 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Irazoqui et al. and Meng et al. to include the circuitry comprises a pressure sensitive microswitch, as disclosed in Fink et al., so as to detect excessive intraocular pressure above a predetermined threshold pressure (see Fink et al.: Abstract).
Regarding claim 19, it is noted it is noted neither Irazoqui et al. nor Meng et al. specifically teach the power source is charged via an implanted solar cell. However, Fink et al. teaches the power source is charged via an implanted solar cell (see Figure 4 and col. 6, line 49-col. 7, line 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Irazoqui et al. and Meng et al. to include t the power source is charged via an implanted solar cell, as disclosed in Fink et al., so as to provide adequate energy for continuously or on demand monitoring of intraocular pressure (see Fink et al.: col. 6, line 66-col. 7, line 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.
Applicant's arguments filed 5/9/2022 with respect to claim 11 have been fully considered but they are not persuasive. It appears Applicant is relying on an overly narrow interpretation of the limitation “the plurality of NUCs are disjointly distributed in different locations”, rather than the broadest reasonable interpretation of the claim language using the plain meaning of the terms. Irazoqui describes several single devices arranged in series or in parallel (see Figure 11D and [0083] and [0085]). The fact that the individual devices are distinct and separate from one another means they are necessarily in different locations, as is clearly seen in Figure 11D.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791